Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2022.
Claim Interpretation
	The claims have been amended to recite the ranges as “0 mol% [[<]] < c < 0.1 mol%” which is interpreted as “0 mol%< c < 0.1” because the added < is notated  as new by underlining (i.e. <).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16,17,19,20,33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16 and 33 set forth the components Bi, Co, Mn, Ni, Sb, Al and B as optional however the ranges set forth for these constituents are all greater than zero. A claim may set forth one range for a component. 
	Applicants argue “Applicant has clarified that when additives and dopants are present, they must have a mol% greater than 0.” However, the claims do not recite the components when present are within the claimed ranges. The claims recite “wherein the molar proportions mentioned above are based on 100 mol% of ZnO, and wherein:” and recite the ranges of the components. Nowhere does the claim recite “when present” and support for this limitation cannot be found in the specification. A claim may not set forth a certain component is optional and present in a particular range.
	Claim 31 requires Ba and Cr however fails to set forth a range for Ba or Cr.
Allowable Subject Matter
Claims 31 and 32 are allowed.
The prior art of record fails to teach or fairly suggest a ceramic material comprising: ZnO as main constituent; Y as a first additive; second additives comprising Cr and optionally at least one additional compound EPC-59o-EHPage 5 of 10containing a metal element, wherein the metal element is selected from the group consisting of Bi, Co, Mn, Ni and Sb;
Si4+ as a first dopant;
and second dopants comprising Ba2+ and optionally at least one additional compound containing a metal cation from Al3+ or B3+.
JP 2007329175 fails to teach or fairly suggest a ceramic material including ZnO as a main constituent in combination with Y, Cr, Si and Ba.
Claims 16,17,19,20,33 and 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
08/24/2022